2013 IL App (1st) 120846

                                                                      Fifth Division
                                                                      November 22, 2013


No. 1-12-0846

YVONNE HARDEN,                                                  )    Appeal from the Circuit Court
                                                                )    of Cook County
        Plaintiff-Appellant,                                    )
                                                                )
                v.                                              )
                                                                )    08 L 14214
THE CITY OF CHICAGO, a Municipal Corporation,                   )
                                                                )
        Defendant-Appellee.                                     )    Honorable
                                                                )    William Gomolinski,
                                                                )    Judge Presiding.

        JUSTICE McBRIDE delivered the judgment of the court, with opinion.
        Justices Palmer and Taylor concurred in the judgment and opinion.

                                              OPINION

¶ 1     Plaintiff Yvonne Harden appeals the trial court's grant of summary judgment in favor of

the defendant the City of Chicago (City) on her personal injury action which alleged that the City

was negligent when she slipped and broke her leg on a large metal plate while crossing a street in

Chicago. On appeal, she argues that she was an intended and permitted user of the street when

she crossed near the crosswalk, which was obscured by falling snow and heavy pedestrian traffic,

and as a result, the City was liable for her injuries.

¶ 2     In December 2008, plaintiff filed her initial complaint against the City. Plaintiff filed an

amended complaint in October 2010. She raised the same claims against the City and also

named three new defendants, MCI Metro Access Transmission Services (MCI), LLC, Level 3
1-12-0846

Communications, LLC (Level 3), and John Burns Construction Company (John Burns).1

¶ 3     Following discovery, including depositions, interrogatories and other filings, the facts of

the case are as follows. At approximately 8 a.m. on December 1, 2008, plaintiff exited a Chicago

Transit Authority (CTA) bus at the northeast corner of Adams Street and upper Wacker Drive.

Plaintiff worked at 200 South Wacker, located on the southwest corner of the intersection. She

intended to cross south on Adams and then west on Wacker.

¶ 4     Plaintiff testified at her deposition that there was a "dusting" of snow on the ground and it

just started to snow heavily. Plaintiffs stated that there was no ice on the ground and the amount

of snow was less than half an inch. When asked if she could not designate the marked crosswalk,

plaintiff could not recall "if every area of everything [the marked crosswalk] was covered. But it

was a dusting covering the street and the sidewalk of snow." Plaintiff also said that there was

heavy pedestrian traffic. Plaintiff testified that she was wearing black leather boots with rubber

soles that had grips for snow. The boots had an inch to an inch and a half heel, but the heel was

wide and was not a pump heel. Plaintiff denied that she had any problem with vision despite the

snow.

¶ 5     Plaintiff testified at her deposition that there was a metal plate on the street at that

intersection. The plate had been there for at least a year. The plate was approximately four feet

wide, six feet long and two inches thick. The plate had two holes, each approximately four

inches in diameter, located in the center. Plaintiff said that the plate was right next to the curb at

the northeast corner of the intersection. She described the crosswalk as having three lines with


        1
          The trial court granted summary judgment motions for MCI, Level 3 and John Burns.
Plaintiff did not appeal those orders and these defendants are not a party to this appeal.

                                                   2
1-12-0846

one line as the stop line. She stated that the metal plate "actually covers the one of the two lines,

not the stop line. *** [T]he metal plate is between the stop line and the two crosswalk lines."

¶ 6     Plaintiff stepped off the curb to cross Adams with the flow of pedestrian traffic when the

pedestrian light was in her favor to cross. Plaintiff stated that she was in the middle of the

pedestrian traffic with people on all sides of her. She started to cross the street based on her prior

experience at that intersection. Plaintiff admitted that she would have been crossing "between

the stop line and *** the furthest east marked white line of the crosswalk." She stepped down

with her left foot from the curb and then her right foot. Her right foot started to slip and it "got

caught" in a hole of the metal plate. She stated that she could not "honestly tell *** which hole it

was," but she believed "it was the hole to the left," which was further east. Plaintiff heard a crack

and felt extreme pain. She felt too much pain to lift her foot so she laid on the ground and

moved herself out of the street.

¶ 7     Plaintiff had been crossing the street with a colleague, Deron White. White called an

ambulance after her fall. Plaintiff was taken to Northwestern Hospital and treated for a broken

tibia, fibula, and ankle.

¶ 8     In her first amended complaint, plaintiff alleged that the City "had a duty to exercise

ordinary care to maintain the streets under its ownership, management, maintenance, and/or

control in a reasonably safe condition." The City should have known that the location where

plaintiff stepped on Adams Street "was in a defective or dangerous condition because of the steel

plate, which condition posed an unreasonable risk of injury to persons lawfully walking across

Adams Street," including plaintiff. As a proximate cause of one or more negligent acts and/or

omissions by the City, plaintiff sustained injuries of a personal and pecuniary nature.

                                                  3
1-12-0846

¶ 9     In January 2012, the City filed a motion for summary judgment. In its motion, the City

argued that it did not owe plaintiff a duty of care because she was not an intended and permitted

user of the street when she crossed Adams Street outside of the marked crosswalk lines pursuant

to section 3-102 of the Local Governmental and Governmental Employees Tort Immunity Act

(Tort Immunity Act) (745 ILCS 10/3-102 (West 2008)). The City based this argument on the

location of the metal plate outside of the marked crosswalk lines, which was identified by

plaintiff at her deposition.

¶ 10    In response, plaintiff asserted that she was unable to see the marked crosswalk lines

because the snow and the high volume of pedestrian traffic. She contended that the case should

be considered an unmarked crosswalk case and she was within the statutory definition of a

crosswalk, and even if she was outside the crosswalk, she was an intended user of the street

where she crossed. She attached her own affidavit and an affidavit from White to her response.

In her affidavit, plaintiff stated that she could not see the crosswalk lines because of snow and

pedestrians. She said she knew she stepped into the street where the crosswalk lines were located

based on her familiarity with that corner.

¶ 11    White stated in his affidavit that he was behind plaintiff as they started to cross the

intersection. He described the conditions of the intersection as "it was snowing heavily and the

sidewalks, streets and crosswalks were covered with snow. We were also surrounded by other

pedestrians in front, behind and on each side of us." He said that he could not see the lines of the

crosswalk, but he knew he was in the area of the crosswalk because he was "between the end of

the curb for Wacker to the west, and the building line for the building on the northeast corner of

Adams and Wacker to the east." He was familiar with where the crosswalk was located because

                                                  4
1-12-0846

he had traveled this way many times. He observed plaintiff take one or two steps, make a painful

cry, stop suddenly and go down. He "did not look to see exactly where she fell, whether she was

in between the lines of the crosswalk or not. To the best of [his] recollection, and based upon

[his] prior experience at this intersection, [plaintiff] stepped off the curb in the area where the

crosswalk lines would be if they were visible."

¶ 12    In February 2012, the trial court granted the City's summary judgment motion in a written

order. The court found that the intersection contained a marked crosswalk and plaintiff "crossed

somewhere before the stop line where the crosswalk lines are." Plaintiff crossed on the metal

plate. Plaintiff testified that a photograph exhibit accurately showed the condition and location

of the metal plate, but the exhibit "clearly shows that the metal plate which plaintiff alleges

caused her fall was not within the marked crosswalk." Further, the court noted that plaintiff's

response and affidavits did "little to contradict plaintiff's prior clear and unequivocal admissions

and testimony especially with respect Harden's clear identification of the location of the plate" in

her deposition. The court concluded that "plaintiff's chosen path to cross the street in question

was not in the City's intended and permitted use of the street" under section 3-102.

¶ 13    This appeal followed.

¶ 14    On appeal, plaintiff argues that the trial court erred in granting the City's motion for

summary judgment because a crosswalk should not be limited to marked lines when those lines

were impossible to see at the time of injury. In the alternative, plaintiff asserts that a question of

material fact exists regarding the location of her fall.

¶ 15    Summary judgment is appropriate where the pleadings, depositions, and admissions on

file, together with any affidavits and exhibits, when viewed in the light most favorable to the

                                                   5
1-12-0846

nonmoving party, indicate that there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2010). We review cases

involving summary judgment de novo. Ragan v. Columbia Mutual Insurance Co., 183 Ill. 2d
342, 349 (1998).

¶ 16    “In order to recover in an action for negligence, a plaintiff must establish the existence of

a duty owed by the defendant to the plaintiff, a breach of that duty, and an injury to the plaintiff

proximately caused by the breach.” Sameer v. Butt, 343 Ill. App. 3d 78, 85 (2003). “The

question of the existence of a duty is a question of law, and in determining whether a duty exists,

the trial court considers whether a relationship existed between the parties that imposed a legal

obligation upon one party for the benefit of the other party.” Sameer, 343 Ill. App. 3d at 85. "In

considering whether a duty exists in a particular case, a court must weigh the foreseeability that

defendant's conduct will result in injury to another and the likelihood of an injury occurring,

against the burden to defendant of imposing a duty, and the consequences of imposing this

burden." Ziemba v. Mierzwa, 142 Ill. 2d 42, 47 (1991).

¶ 17    The City argued in its summary judgment motion that its duty is limited by section 3-102.

According to the City, it owed no duty to plaintiff because she was not an intended and permitted

user of the street because she was outside of the marked crosswalk when her fall occurred.

Plaintiff contends on appeal that the definition of a crosswalk is not as narrow as the City's

interpretation, especially when the marked lines are invisible. She asserts that the plaintiff was

within the statutorily defined crosswalk at the time of her fall and was an intended and permitted

user of the street.

¶ 18    Section 3-102(a) of the Tort Immunity Act provides:

                                                  6
1-12-0846

                "Except as otherwise provided in this Article, a local public entity

                has the duty to exercise ordinary care to maintain its property in a

                reasonably safe condition for the use in the exercise of ordinary

                care of people whom the entity intended and permitted to use the

                property in a manner in which and at such times as it was

                reasonably foreseeable that it would be used, and shall not be liable

                for injury unless it is proven that it has actual or constructive notice

                of the existence of such a condition that is not reasonably safe in

                reasonably adequate time prior to an injury to have taken measures

                to remedy or protect against such condition." 745 ILCS 10/3-

                102(a) (West 2008).

¶ 19    Under section 3-102(a), a municipality owes a duty of care to intended and permitted

users of municipal property. 745 ILCS 10/3-102(a) (West 2008). " '[A]n intended user of

property is, by definition, also a permitted user; a permitted user of property, however, is not

necessarily an intended user.' " Gutstein v. City of Evanston, 402 Ill. App. 3d 610, 616-17 (2010)

(quoting Boub v. Township of Wayne, 183 Ill. 2d 520, 524 (1998)). "[T]he duty of a municipality

depends on whether the use of the property was a permitted and intended use" and "[w]hether a

particular use of property was permitted and intended is determined by looking to the nature of

the property itself." Vaughn v. City of West Frankfort, 166 Ill. 2d 155, 162-63 (1995). "[A]s the

statute makes clear, it is the intent of the local public entity that is controlling, for the duty

expressed by section 3-102(a) is limited to those 'whom the [local public] entity intended and

permitted to use the property.' " Boub, 183 Ill. 2d at 525 (quoting 745 ILCS 10/3-102(a) (West

                                                    7
1-12-0846

1996)). The relevant factors to consider regarding the imposition of a duty are: "(1)

foreseeability that the defendant's conduct will result in injury to another; (2) likelihood of injury;

(3) the magnitude of guarding against it; and (4) the consequences of placing that burden upon

the defendant." Curatola v. Village of Niles, 154 Ill. 2d 201, 214 (1993). "Because the [Tort

Immunity] Act is in derogation of the common law, it must be strictly construed against the local

public entity." Curatola, 154 Ill. 2d at 208.

¶ 20    "The general rule that has evolved in Illinois with regard to the duty of a municipality to

maintain its streets in a reasonably safe condition is that, since pedestrians are not intended users

of streets, a municipality does not owe a duty of reasonable care to pedestrians who attempt to

cross a street outside the crosswalks." Vaughn, 166 Ill. 2d at 158. Illinois courts have carved a

limited exception for pedestrians entering and exiting a lawfully parked vehicle as intended and

permitted users of the street immediately surrounding the vehicle. See Curatola, 154 Ill. 2d at

210-11. In contrast, a municipality had no duty for a pedestrian who crossed the roadway outside

a crosswalk to reach a lawfully parked vehicle. Wojdyla v. City of Park Ridge, 148 Ill. 2d 417,

426 (1992). Also, no duty exists for a municipality when a pedestrian exits a city bus into the

street. See Vance v. City of Chicago, 199 Ill. App. 3d 652 (1990); Wolowinski v. City of

Chicago, 238 Ill. App. 3d 639 (1992). As the supreme court observed in Wojdyla:

                       "To determine the intended use of the property involved

               here, we need look no further than the property itself. The roads

               are paved, marked and regulated by traffic signs and signals for the

               benefit of automobiles. Parking lanes are set out according to

               painted blocks on the pavement, signs or meters on the sidewalk or

                                                  8
1-12-0846

               parkway, or painted markings on the curb. Pedestrian walkways

               are designated by painted crosswalks by design, and by

               intersections by custom. These are the indications of intended use.

               That pedestrians may be permitted to cross the street mid-block

               does not mean they should have unfettered access to cross the

               street at whatever time and under whatever circumstances they

               should so choose. Marked or unmarked crosswalks are intended

               for the protection of pedestrians crossing streets, and municipalities

               are charged with liability for those areas." Wojdyla, 148 Ill. 2d at

               426.

¶ 21   Here, plaintiff was injured while crossing Adams Street when her right foot was caught in

a hole located on a metal plate. Plaintiff identified a photograph exhibit of the subject metal

plate at her deposition. She stated that the plate was in the same location, but the photograph did

not reflect the weather and pedestrian traffic at the time of her injury. Plaintiff described the

metal plate as 6 feet long, 4 feet wide and 2 inches thick. In the photograph, the metal plate is

located in the street and flush with the curb lengthwise, its western edge is adjacent to the outer

marking of the crosswalk and its eastern edge is beyond the vehicle stop line. According to the

photograph, no part of the metal plate is located in the marked crosswalk. There are two holes

located in the center of the metal plate. Plaintiff testified that she believed her right foot was

caught in the hole on the left, which is farther east. Using plaintiff's measurements, the hole

would be approximately three feet from either edge of the metal plate, placing plaintiff

approximately three feet outside of the marked crosswalk. Plaintiff admitted at her deposition

                                                  9
1-12-0846

that she crossed the street between the stop line and the furthest east marked line of the

crosswalk.

¶ 22   However, plaintiff argues that the City had a duty because she was within an informal

crosswalk at the time of her injury since the white lines were not visible due to snow. Plaintiff

reasons that if crosswalk lines cannot be seen, the proper inquiry should be whether the

pedestrian was attempting to cross the intersection safely in an area between sidewalk lines and

governed by traffic signals.

¶ 23   Section 1-113 of the Illinois Vehicle Code defines "crosswalk" as follows:

               "(a) That part of a roadway at an intersection included within the

               connections of the lateral lines of the sidewalks on opposite sides

               of the highway measured from the curbs or, in the absence of

               curbs, from the edges of the traversable roadway, and in the

               absence of a sidewalk on one side of the highway, that part of the

               highway included within the extension of the lateral line of the

               existing sidewalk to the side of the highway without the sidewalk,

               with such extension forming a right angle to the centerline of the

               highway;

                       (b) Any portion of a roadway at an intersection or

               elsewhere distinctly indicated for pedestrian crossing by lines or

               other markings on the surface placed in accordance with the

               provisions in the Manual adopted by the Department of

               Transportation as authorized in Section 11-301." 625 ILCS 5/1-

                                                 10
1-12-0846

               113 (West 2008).

¶ 24   The Illinois Vehicle Code also defines "sidewalk" as "[t]hat portion of a street between

the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use

of pedestrians." 625 ILCS 5/1-188 (West 2008).

¶ 25   Plaintiff contends that a crosswalk exists under either subsection and she was in a de

facto crosswalk by following the lateral lines of the sidewalk based on subsection (a). She relies

on Kavales v. City of Berwyn, 305 Ill. App. 3d 536 (1999), to support her argument.

¶ 26   In Kavales, the plaintiff's decedent was walking on the sidewalk and entered an alley

where it intersected with the sidewalk. The decedent crossed the alley within the lateral lines of

the sidewalk. While crossing the alley, the decedent stepped into "a depressed, uneven, and

cracked portion of the pavement" and sustained serious injuries. Kavales, 305 Ill. App. 3d at

539. The trial court granted the City of Berwyn's motion for summary judgment, finding that no

duty was owed to the decedent.

¶ 27   On appeal, the reviewing court considered whether the decedent was an intended and

permitted user of the public alley where it intersected with the public sidewalk. Kavales, 305 Ill.

App. 3d at 540. Generally, " 'an alley is a roadway designed for vehicular traffic, and the duty

imposed upon a municipality under section 3-102(a) is the same as that imposed for a street.' "

Kavales, 305 Ill. App. 3d at 540 (quoting Khalil v. City of Chicago, 283 Ill. App. 3d 161, 163-64

(1996)). However, the Kavales court found this to be distinguishable because it was undisputed

in Khalil that the plaintiff's decedent was walking down the middle of the alley. Kavales, 305 Ill.

App. 3d at 540-41 (citing Khalil, 283 Ill. App. 3d at 162).

¶ 28   The court considered section 1-113's definition and concluded that "a piece of property

                                                 11
1-12-0846

may constitute a 'crosswalk' if it meets the requirements of either, not both, section (a) or section

(b)." Kavales, 305 Ill. App. 3d at 542. However, another section of the Illinois Vehicle Code

specifically excluded the junction of an alley with a street as an intersection and, thus, the

plaintiff's decedent was not within a statutory crosswalk. Kavales, 305 Ill. App. 3d at 542-43

(citing 625 ILCS 5/1-132 (West 1994)). The reviewing court looked to the intended use of the

property and after reviewing another provision of the Illinois Vehicle Code, the court concluded

that the plaintiff's decedent was in a sidewalk area intended for pedestrians and was an intended

and permitted user. Kavales, 305 Ill. App. 3d at 544 (citing 625 ILCS 5/11-1205 (West 1994)).

The court reversed the grant of summary judgment in favor of the City of Berwyn. Kavales, 305
Ill. App. 3d at 550.

¶ 29   This case is distinguishable from Kavales. Contrary to plaintiff's assertion, the reviewing

court did not reverse the grant of summary judgment because the decedent was in an unmarked

crosswalk. There, the plaintiff's decedent was within the lateral lines of the sidewalk and was an

intended user of the alley at that junction. Here, plaintiff was not an intended user of the street

outside of a marked crosswalk.

¶ 30   The record does not support plaintiff's argument that the facts present an issue of an

unmarked crosswalk. It is undisputed that there is a marked crosswalk at the intersection.

Plaintiff asserts on appeal that the crosswalk lines were "invisible" because of snow. However,

her deposition testimony described the snow as a "dusting" with less than half an inch

accumulation and her vision was not affected. Plaintiff also points out that she attempted to

cross the street within the heavy flow of pedestrian traffic. However, it is the intent of the

municipality and the intended use of the property that are at issue. Here, the City did not intend

                                                 12
1-12-0846

for pedestrians to cross outside of a marked crosswalk and the street, even that portion close to

the crosswalk, was not intended for pedestrians. While it may be foreseeable that pedestrians

would cross the street outside of the crosswalk, the supreme court has made it clear that

foreseeability does not change the intended use.

               "Foreseeability alone, however, is not the standard for determining

               whether a duty of care exists here. Section 3-102(a) of the Tort

               Immunity Act does not base duty solely on foreseeable users, but

               upon intended and permitted foreseeable users." Wojdyla, 148 Ill.
2d at 428.

See also Vaughn, 166 Ill. 2d at 161 (recognizing that a pedestrian who crosses the street

midblock, outside of a crosswalk, is not an intended user).

¶ 31   At oral argument, plaintiff relied primarily on the supreme court decisions, Marshall v.

City of Centralia, 143 Ill. 2d 1 (1991), and Curatola, to support her position that it was

reasonably foreseeable that pedestrians would walk outside of the marked crosswalk when snow

rendered the crosswalk lines invisible. However, both of these cases are distinguishable from the

issues on appeal.

¶ 32   In Marshall, the plaintiff was injured when he stepped into an open sewer manhole in a

parkway. The plaintiff had been walking on the sidewalk when he observed that the sidewalk

was covered with mud and no clean path existed. He then stepped into the parkway and was

injured. Marshall, 143 Ill. 2d at 4. The trial court granted summary judgment in favor of the

defendant, finding no duty, but the appellate court reversed, holding that the city had a duty to

cover open manholes. Marshall, 143 Ill. 2d at 5. The supreme court found that the plaintiff was

                                                 13
1-12-0846

an intended and permitted user of the parkway, noting that "parkways have historically been used

by pedestrians in a number of limited instances: i.e., to enter a car that is parked at the curb; to

retrieve mail from a mailbox; to reach a neighbor's house across the street; to board a bus; to

stand on so that others can pass you on the sidewalk; to cut the lawn; to trim the shrubs; and to

rake the leaves." Marshall, 143 Ill. 2d at 10. The Marshall court specifically declined to

analogize the case at bar with cases involving jaywalkers. Marshall, 143 Ill. 2d at 7. The

supreme court further noted that the duty of care with regard to parkways was less than with

sidewalks.

               "Pedestrians who leave the sidewalk cannot assume that parkways

               are free of defects or undulations as they otherwise could when

               traveling on the sidewalk. Sidewalks are generally made of

               cement, while parkways are composed of sod and earth and are

               therefore more susceptible to weather damage caused by rain and

               snow. [Citation.] Municipalities cannot be held liable for parkway

               conditions which are customary, even though such conditions may

               be slightly dangerous. [Citation.] 'However a city has no right to

               maintain anything in the nature of a pitfall, trap, snare or other like

               obstruction whereby the traveler, in yielding to the impulse of the

               average person to cut across a corner in a hurry, may be injured

               ***.' " Marshall, 143 Ill. 2d at 10-11 (quoting Castro v. Sutter

               Creek Union High School District, 77 P.2d 509, 514 (Cal. App.

               1938)) .

                                                  14
1-12-0846

¶ 33   In Curatola, the plaintiff was injured when he stepped from the back of his lawfully

parked semitruck into a pothole in the street while making a delivery. Curatola, 154 Ill. 2d at

204. The trial court granted summary judgment in favor of the city, finding that the plaintiff was

not an intended and permitted user and the city owed no duty to a pedestrian who steps off a curb

and into the street where no crosswalk exists. The appellate court affirmed the grant of summary

judgment. Curatola, 154 Ill. 2d at 204-05. The supreme court reversed and concluded that the

plaintiff was an intended and permitted user of the street immediately surrounding his parked

truck. His "use of this area of the street was mandated by virtue of the fact that he had parked his

vehicle and had to exit or reenter it." Curatola, 154 Ill. 2d at 215-16. In considering the

imposition of this duty on a municipality, the supreme court reasoned "that public policy and

social considerations of these times and of our community require that a duty to maintain the

immediate street around lawfully parked vehicles be placed upon local governmental entities."

Curatola, 154 Ill. 2d at 215. However, the supreme court expressly stated that "[t]he narrow

exception" recognized in the case involved "only the permitted and intended use of the street

immediately around a legally parked vehicle by its exiting and entering operators and occupants."

Curatola, 154 Ill. 2d at 213.

¶ 34   Neither Marshall nor Curatola involved a crosswalk. In contrast, plaintiff had a legally

permitted way to cross the street, but did not cross within the marked crosswalk. Unlike

Marshall, her path through the marked crosswalk was not prevented by an obstacle, nor was the

area outside of the crosswalk intended to be used by pedestrians, as contrasted with a parkway

next to a sidewalk. Further, the limited exception outlined in Curatola does not support

plaintiff's position because the legally intended path for pedestrians is the crosswalk. The

                                                15
1-12-0846

Curatola exception imposes a duty to a municipality for parking lanes and not the entire street,

similarly a duty exists to maintain crosswalks for pedestrian use, not the area outside of the

crosswalk. The supreme court has observed that "except for those cases in which street defects

were in the area immediately around a parked vehicle, Illinois courts have refused to impose a

duty on municipalities for injuries to pedestrians which were caused by those defects." Vaughn,
166 Ill. 2d at 163.

¶ 35    In Vaughn, the plaintiff was walking on the sidewalk when it ended midblock, she

crossed the street outside of a crosswalk, to continue on the sidewalk on the other side. When

she attempted to cross the street, plaintiff stepped in a hole and was injured. Vaughn, 166 Ill. 2d

at 157. The trial court dismissed the complaint, finding the city had no duty, but the appellate

court found a duty to maintain the streets and reversed. Vaughn, 166 Ill. 2d at 157. The supreme

court reversed, holding that the plaintiff was not an intended user of the street. The court found

the plaintiff's reliance on Curatola to be distinguishable. The Vaughn court clarified that in

Curatola, "it was impossible for the pedestrian to access the vehicle or the sidewalk without

walking in the street," whereas it was not impossible for the plaintiff to reach her destination

without crossing outside of a crosswalk. (Emphasis omitted.) Vaughn, 166 Ill. 2d at 161-62.

¶ 36    "Although we are sympathetic to plaintiff's injuries, the Illinois legislature has established

a clear public policy to immunize government from the financial burdens of preventing injuries

which occur as a result of unintended uses of the streets." Vaughn, 166 Ill. 2d at 164. The

supreme court concluded by stating:

                "In this opinion we do not mandate that all pedestrians always

                cross our public roadways solely within the provided crosswalks.

                                                 16
1-12-0846

               We simply hold that local municipalities owe no duty to maintain

               streets and roadways in a reasonably safe condition for pedestrians

               who choose to cross the street outside the protection of the

               crosswalks." Vaughn, 166 Ill. 2d at 164.

¶ 37   Under the aforementioned authority, it is the intent of the municipality that determines the

intended use of the property. Here, the City had a marked crosswalk for pedestrian traffic.

Plaintiff has not cited any authority to support her assertion that the weather should affect the

intended and permitted users of the street and crosswalk. The City's intent was not altered by the

presence of snow. The City set forth a marked crosswalk for pedestrian traffic, the rest of the

street was intended for vehicle use only. Further, the statutory definition of a crosswalk uses the

lateral lines of the sidewalk and curbs to delineate an unmarked crosswalk, but it makes no

exception for the weather or any other instance in which the marked lines are obscured. Our

reading of the relevant cases does not suggest that an exception should be created when the

weather diminishes visibility or renders the crosswalk invisible. Since plaintiff was injured

while crossing outside of a marked crosswalk, she was not an intended user of the street.

Accordingly, the City did not owe plaintiff a duty.

¶ 38   However, even if we were to consider whether plaintiff crossed in an unmarked

crosswalk, which we do not find, our conclusion would not change. Assuming that the crosswalk

lines were not visible because of snow, plaintiff asserts that she crossed within other markers of a

crosswalk, such as the lateral lines of the sidewalk. In her affidavit, plaintiff stated that she "was

between the end of the curb for Wacker to the west, and the building line for the building on the

northeast corner of Adams and Wacker to the east." First, we point out that the statutory

                                                  17
1-12-0846

definition for sidewalk measures from the property line, not the building line. See 625 ILCS 5/1-

188 (West 2008). Plaintiff never asserts that she was within the lateral property lines at the

intersection for an unmarked crosswalk. Further, plaintiff failed to present any evidence to

support her position that the metal plate where she fell was located within the lateral lines of the

sidewalk. "If the plaintiff fails to establish any element of the cause of action, summary

judgment for the defendant is proper." Williams v. Manchester, 228 Ill. 2d 404, 417 (2008).

¶ 39    Additionally, the photograph exhibit identified by plaintiff shows that the sidewalk line

continues with the more eastern crosswalk line, which is the line closest to the metal plate. The

junction of the other western crosswalk line and the sidewalk is not visible in the photograph.

Even if the crosswalk was not visible, the lateral sidewalk line corresponded with the crosswalk.

As noted, plaintiff has not presented any evidence to establish that the center of the metal plate,

the location of her fall, was within an unmarked crosswalk. Further, plaintiff has not shown that

a question of material fact exists in this case as to the location of her fall that requires us to

remand to the trial court. Plaintiff conceded at oral argument that where she fell was outside of

the formal crosswalk lines. Nothing in her deposition and affidavit or White's affidavit creates a

question of material fact on that issue. While we are sympathetic to plaintiff's case, given her

injuries, Illinois case law does not set forth a duty in this instance. Since plaintiff has failed to set

forth a duty owed by the City, the trial court properly granted the City's motion for summary

judgment.

¶ 40    Based on the foregoing reasons, we affirm the decision of the circuit court of Cook

County.

¶ 41    Affirmed.

                                                   18